
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


Form of Non-employee Director Restricted Stock Agreement

RESTRICTED STOCK AGREEMENT

        THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made as of
the                        day of                        , 20        , between
Forest Oil Corporation, a New York corporation (the "Company"),
and                                    (the "Director").

        1.     Award.    Pursuant to the Forest Oil Corporation 2007 Stock
Incentive Plan (the "Plan"), as of the date of this
Agreement,                                    shares of the Company's common
stock, par value $.10 per share (the "Restricted Stock"), shall be issued as
hereinafter provided in the Director's name subject to certain restrictions
thereon, in consideration for the services that the Director has performed for
the Company and, or services that will be provided in the future. The Restricted
Stock shall be issued upon acceptance of this Agreement by the Director and upon
satisfaction of the conditions of this Agreement. The Director acknowledges
receipt of a copy of the Plan, and agrees that this award of Restricted Stock
shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof.

        2.     Definitions.    Capitalized terms used in this Agreement that are
not defined below or in the body of this Agreement shall have the meanings given
to them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:

        (a)   "Corporate Change" shall mean the occurrence of any one or more of
the following events:

        (i)    the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company); (ii) the
Company sells, leases or exchanges all or substantially all of its assets to any
other person or entity (other than a wholly-owned subsidiary of the Company);

        (ii)   the Company is to be dissolved and liquidated;

        (iii)  any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company's voting stock (based on
voting power); or

        (iv)  as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

Notwithstanding the foregoing, the term "Corporate Change" shall not include any
reorganization, merger or consolidation involving solely the Company and one or
more previously wholly-owned subsidiaries of the Company.

        (b)   "Disability" shall mean that, in the determination of the Board in
its discretion, the Director is permanently and totally unable to serve as a
member of the Board as a result of any medically determinable physical or mental
impairment as supported by a written medical opinion to the foregoing effect by
a physician selected by the Board (unless the Board determines that such medical
opinion is not necessary).

        (c)   "Earned Shares" means the Restricted Stock after the lapse of the
Forfeiture Restrictions without forfeiture.

        (d)   "Forfeiture Restrictions" shall have the meaning specified in
Section 3(a) hereof.

--------------------------------------------------------------------------------



        3.     Restricted Stock.    The Director hereby accepts the Restricted
Stock when issued and agrees with respect thereto as follows:

        (a)   Forfeiture Restrictions.    The Restricted Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Director's membership on the Board for any
reason other than death or Disability, the Director shall, for no consideration,
forfeit to the Company all Restricted Stock to the extent then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Stock to the Company upon termination of
membership on the Board as provided in the preceding sentence are herein
referred to as the "Forfeiture Restrictions." The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Stock.

        (b)   Lapse of Forfeiture Restrictions.    Provided that the Director
has continuously served as a member of the Board from the date of this Agreement
through the lapse date described in this sentence, the Forfeiture Restrictions
shall lapse with respect to 100% of the Restricted Shares on the earlier of
(i)                                     , 20            , (ii) the date upon
which a Corporate Change occurs, or (iii) the date upon which the Director's
membership on the Board is terminated by reason of death or Disability.

        (c)   Certificates.    A physical stock certificate evidencing the
Restricted Stock shall be issued by the Company in the Director's name, pursuant
to which the Director shall have all of the rights of a shareholder of the
Company with respect to the Restricted Stock, including, without limitation,
voting rights and the right to receive dividends (provided, however, that
dividends paid in shares of the Company's stock shall be subject to the
Forfeiture Restrictions and further provided that dividends that are paid other
than in shares of the Company's stock shall be paid no later than the end of the
calendar year in which the dividend for such class of stock is paid to
stockholders of such class or, if later, the 15th day of the third month
following the date the dividend is paid to stockholders of such class of stock).
The Director may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, and a
breach of the terms of this Agreement shall cause a forfeiture of the Restricted
Stock. Instead of issuing physical stock certificates, the Company, in its sole
discretion, may elect to evidence and complete the delivery of the Restricted
Stock by means of electronic, book-entry statement in the records of the
Company's stock transfer agent.

        Certificates, if any, shall be delivered upon issuance to the Secretary
of the Company or to such other depository as may be designated by the Committee
as a depository for safekeeping until the forfeiture of such Restricted Stock
occurs or the Forfeiture Restrictions lapse pursuant to the terms of the Plan
and this Agreement. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which the Director is a party) in the
name of the Director in exchange for the certificate evidencing the Restricted
Stock, or, as may be the case, the Company shall issue appropriate instructions
to the transfer agent if the electronic, book-entry method is utilized. In any
event, the Company, in its discretion, may elect to deliver the shares in
certificated or electronic form to a brokerage account established for the
Director's account at a brokerage or financial institution selected by the
Company. Upon request, concurrent with completion and return of this Agreement,
the Director shall deliver to the Company a stock power, endorsed in blank,
relating to the Restricted Stock to enable it to deliver the Restricted Stock on
the Director's behalf.

        (d)   Corporate Acts.    The existence of the Restricted Stock shall not
affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business,

2

--------------------------------------------------------------------------------






any merger or consolidation of the Company, any issue of debt or equity
securities, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding. The prohibitions of Section 3(a) hereof
shall not apply to the transfer of Restricted Stock pursuant to a plan of
reorganization of the Company, but the stock, securities or other property
received in exchange therefor shall also become subject to the Forfeiture
Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Stock for all purposes of
this Agreement, and the certificates representing such stock, securities or
other property shall be legended to show such restrictions.

        4.     Withholding of Tax.    To the extent that the receipt of the
Restricted Stock or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Director for federal, state or local tax
purposes, the Director shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its minimum obligation under applicable tax laws or regulations, and if the
Director fails to do so, the Company is authorized to withhold from any cash or
stock remuneration (including withholding any shares of Restricted Stock or
Earned Shares distributable to the Director under this Agreement) then or
thereafter payable to the Director any tax required to be withheld by reason of
such resulting compensation income or wages. The Director acknowledges and
agrees that the Company is making no representation or warranty as to the tax
consequences to the Director as a result of the receipt of the Restricted Stock,
the lapse of any Forfeiture Restrictions or the forfeiture of any Restricted
Stock pursuant to the Forfeiture Restrictions.

        5.     Status of Stock.    The Director agrees that the Restricted Stock
and Earned Shares issued under this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Director also agrees that (a) the
certificates (or uncertificated book-entry shares as the case may be)
representing the Restricted Shares and Earned Shares may bear such legend or
legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with the terms and provisions of this
Agreement and applicable securities laws, (b) the Company may refuse to register
the transfer of the Restricted Stock or Earned Shares on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Stock or Earned Shares.

        6.     Membership on the Board.    Nothing in the adoption of the Plan,
nor the award of the Restricted Stock thereunder pursuant to this Agreement,
shall confer upon the Director the right to continued membership on the Board or
affect in any way the right of the Company to terminate such membership at any
time. Any question as to whether and when there has been a termination of the
Director's membership on the Board, and the cause of such termination, shall be
determined by the Board or its delegate, and its determination shall be final.

        7.     Notices.    Any notices or other communications provided for in
this Agreement shall be sufficient if in writing. In the case of the Director,
such notices or communications shall be effectively delivered if hand delivered
to the Director or if sent by registered or certified mail to the Director at
the last address the Director has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

        8.     Entire Agreement; Amendment.    This Agreement replaces and
merges all previous agreements and discussions relating to the same or similar
subject matters between the Director and the Company and constitutes the entire
agreement between the Director and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal

3

--------------------------------------------------------------------------------




statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

        9.     Binding Effect; Survival.    This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under the Director. The provisions of Section 5 shall survive
the lapse of the Forfeiture Restrictions without forfeiture.

        10.   Controlling Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Director has executed
this Agreement, all as of the date first above written.


 
 
FOREST OIL CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

        Name:  

--------------------------------------------------------------------------------

        Title:  

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

DIRECTOR


4

--------------------------------------------------------------------------------





QuickLinks


Form of Non-employee Director Restricted Stock Agreement
